Mb. Justice HeRNÁndez,
after making the foregoing statement of facts, delivered the opinion of the court.
The former Audiencia Territorial by final judgment of May 30, 1886, refused to declare the nullity of the contract of conveyance entered into between the “Hospital de la Con-cepción” and Juan Mollfulleda, or to require either the delivery of the titles and documents mentioned in the second count of the complaint, or the restitution of the credits having-reference to annuities Nos. 2 and 22 alleged to have been collected in advance by the hospital, or the reimbursement of judicial expenses and damages acquitting from liability under the complaint the aforesaid hospital as to these particulars, with a final clause to the effect that the judgment appealed from was affirmed as to the conclusions thereof that were accepted, and reversed as to those that were not, reversed the judgment rendered by the court of San Francisco district, on June 26, 1894, as to all points in conflict with the judgment of said Audiencia. Therefore the former judgment was left standing only so far as it refused to declare the nullity of the contract prayed for in the complaint, and the reimbursement of judicial expenses and damages, these being the only points-upon which both judgments agree, the interpretation given by Mollfulleda’s representative to the judgment in -the second instance not being tenable, either because such interpretation is manifestly in conflict with the conclusions of law upon which the mandatory portion of said judgment is based, or because if -the delivery of the titles and documents alleged in the complaint in the second court could not be sustained, the object of said titles and documents being to verify the certainty and legitimacy of the credits assigned to Mollfulleda, it is obvious that such was also the case as to ordering the payment of the credits, which payment was contingent upon the event that the delivery of the documents and titles could not be effected, and it is evident that the former Audiencia, in mentioning *451annuity No. 2, in the mandatory portion of its judgment, committed a clerical error, for there is no doubt that it intended to refer to annuities Nos. 6 and 22, -which were the only ones alleged to have been collected in advance by the hospital, as stated by the court of first instance in its decision, and by the Audiencia in one of the conclusions of law contained in its judgment; and inasmuch as in the judgment of the higher court no pronouncement was made as to costs, which omission denotes that they should be understood as taxed in the usual manner, or without special imposition, it is likewise evident that the imposition of costs upon the “Hospital de la Concepción, by the judgment of the court of first instance, cannot be considered as remaining in force, since in this particular it is not in accord with the judgment rendered in second instance.
In the decisions appealed from there is nothing in conflict with final judgment rendered, and therefore, the appeal should be dismissed.
We judge that we should affirm, and do affirm, the orders entered by the District Court of San Juan, on June 20 and October 6, 1903, with costs against Juan Mollfulleda. This decision is ordered to be communicated to said court by means of the proper certificate.
Chief Justice Quiñones, and Justices Figueras, MacLeary, and Wolf concurred.